         Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

KENNETH McELLIGOTT,

                      Plaintiff,

              v.                                                       DECISION AND ORDER
                                                                            19-CV-493S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.     Plaintiff   Kenneth    McElligott     challenges   the    determination   of   an

Administrative Law Judge (“ALJ”) that he is not disabled within the meaning of the Social

Security Act (“the Act”). Plaintiff alleges that he has been disabled since December 8,

2013, due to hypertension, Hepatitis C, paranoid schizophrenia, and post-traumatic stress

disorder. Plaintiff contends that his impairments render him unable to work, and thus, he

is entitled to disability benefits under the Act.

       2.     Plaintiff filed an application for supplemental security income on February

23, 2015, which the Commissioner denied on June 16, 2015.                   Plaintiff thereafter

requested a hearing before an ALJ. On October 11, 2017, ALJ Michael Carr held a video

hearing at which Plaintiff appeared remotely with counsel and testified. Vocational Expert

Tricia Muth also testified. At the time of the hearing, Plaintiff was 51 years old, with a

limited education, and no relevant past work experience. The ALJ considered the case

de novo and, on April 4, 2018, issued a written decision denying Plaintiff’s application for

benefits. The Appeals Council denied Plaintiff’s request for review on February 22, 2019.




                                               1
         Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 2 of 9




        3.      Plaintiff filed the current action on April 16, 2019, challenging the

Commissioner’s final decision. 1         On October 15, 2019, Plaintiff filed a Motion for

Judgment on the Pleadings under Rule 12 (c) of the Federal Rules of Civil Procedure.

(Docket No. 10). On February 14, 2020, the Commissioner filed a Motion for Judgment

on the Pleadings. (Docket No. 16). Plaintiff filed a reply on March 6, 2020 (Docket No.

20), at which time the motions were taken under advisement without oral argument. For

the following reasons, Plaintiff’s motion will be denied, and Defendant’s motion will be

granted.

        4.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405 (g), 1383 (c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

        5.      “To determine on appeal whether an ALJ's findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the


1The ALJ’s April 4, 2018 decision became the Commissioner’s final decision in this case when the Appeals
Council denied Plaintiff’s request for review.


                                                   2
        Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 3 of 9




evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner's finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court's independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner's determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      6.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States recognized the validity of

this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      7.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits her physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider her
             disabled without considering vocational factors such as age,
             education, and work experience; the [Commissioner]
             presumes that a claimant who is afflicted with a “listed”



                                            3
            Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 4 of 9




                   impairment is unable to perform substantial gainful activity.
                   Assuming the claimant does not have a listed impairment, the
                   fourth inquiry is whether, despite the claimant's severe
                   impairment, she has the residual functional capacity to
                   perform her past work. Finally, if the claimant is unable to
                   perform her past work, the [Commissioner] then determines
                   whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

          8.       Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423 (d)(2)(A); 20

C.F.R. § 404.1520 (f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

          9.       In this case, the ALJ found the following with regard to the five-step process

set forth above: (1) Plaintiff has not engaged in substantial gainful activity since February

23, 2015 (R. at 14); 2 (2) Plaintiff’s schizophrenia, alcohol dependence, cannabis

dependence, hypertension, left shoulder impairment, cervical spine degenerative disc

disease, and Hepatitis C are severe impairments within the meaning of the Act (R. at 15);

(3) Plaintiff does not have an impairment or combination of impairments that meet or

medically equal any of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix



2   Citations to the underlying administrative record are designated as “R.”


                                                       4
         Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 5 of 9




1 (R. at 15-16); (4) Plaintiff retained the residual functional capacity (“RFC”) to perform a

range of medium work as defined in 20 C.F.R. § 416.967 (c), with certain exceptions 3 (R.

at 16-21); (5) Plaintiff had no relevant past work (R. at 21); and (6) Plaintiff could perform

jobs that exist in significant number in the national economy (R. at 22). Accordingly, the

ALJ determined that Plaintiff was not under a disability as defined by the Act during the

relevant period—February 23, 2015, through April 4, 2018. (R. at 13, 22).

        10.     Plaintiff argues that the ALJ’s assessment of his RFC is erroneous because

the ALJ failed to properly weigh the opinion evidence presented. Defendant maintains

that Plaintiff’s RFC is supported by substantial evidence, and that the ALJ properly

explained his consideration of the opinion evidence of record.

        11.     Plaintiff first argues that the ALJ erred by affording his treating social

worker’s (Michelle Brick, MSW) opinion little weight. In August 2017, Brick rendered a

disabling opinion centered around Plaintiff’s inability to work with others, keep pace, or

deal with normal work-related stress. (R. at 466-470.) The ALJ afforded Brick’s opinion

“little weight,” explaining that he (1) found it inconsistent with treatment notes indicating

that Plaintiff improved with medication-compliance and sobriety, (2) found it out of

proportion with the normal mental status findings of other providers, and (3) because

Brick, as a social worker, was not an “acceptable medical source.” (R. 21.)

        12.     Plaintiff maintains that although not an “acceptable medical source,” the ALJ

should have accepted Brick as an “other source” and weighed her opinion more heavily.

Because Plaintiff filed his application for benefits before March 27, 2017, the prior


3 The ALJ found that Plaintiff retained the RFC for medium work, “except he can perform simple, routine

tasks; he can make simple work-related decisions; he can tolerate occasional contact with supervisors and
coworkers but no contact with the general public; he cannot perform tandem work; and he requires a work
environment where change is minimal.” (R. at 16-17.)


                                                   5
           Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 6 of 9




regulations governing the evaluation of medical evidence found in 20 C.F.R. § 416.927

apply, as do the prior Social Security Rulings (“SSR”).

          13.    SSR 06-03p provides that, as a social worker, Brick is in fact an “other

source.” 4 2006 WL 2329939, at *2 (S.S.A. Aug. 9, 2006). In evaluating the opinions of

“other sources,” SSR 06-03p directs ALJs to consider the same factors as are used to

evaluate the opinions of “acceptable medical sources,” including treating physicians.

2006 WL 2329939, at *4; see also 20 C.F.R. § 416.927 (f). These factors include but are

not limited to “the length of the treatment relationship, the frequency of evaluation, and

the degree to which the opinion is supported and consistent with the record.” 2006 WL

2329939, at *4; see also 20 C.F.R. § 416.927 (c)(1)-(6). ALJs must further explain what

weight, if any, they afford such opinions. See Sears v. Astrue, No. 2:11–CV–138, 2012

WL 1758843, at *3 (D.Vt. May 15, 2012).

          14.    Here, the ALJ recognized the therapist-patient relationship between Brick

and Plaintiff, but nonetheless afforded Brick’s opinion “little weight” because it was

inconsistent with other evidence in the record demonstrating Plaintiff’s improvement and

normal mental status. (R. at 21.) The ALJ explained his reliance on the improvements

Plaintiff realized when sober, medication-compliant, and committed to treatment, as well

as the longitudinal stability and progress noted by multiple providers. (R. at 18.) While

accounting for some mental-health symptoms that persisted, the ALJ explained that in his

judgment, Plaintiff’s “improvement with treatment supports a finding that [he] is capable

of working.” (Id.) Although Plaintiff disagrees with the ALJ’s assessment and weighing

of the evidence, this Court’s review reveals that the ALJ explained his decision and based



4   SSR 06-03p is now rescinded.


                                              6
        Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 7 of 9




it on evidence contained in the record, which makes it supported by substantial evidence.

See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts in the medical

evidence are for the Commissioner to resolve.”) This argument therefore fails.

       15.    Plaintiff next argues that the ALJ erred by basing his RFC on the stale

opinions of two consultative examiners. In particular, he argues that the ALJ should not

have afforded “some weight” to the May 28, 2015 opinion of examining consultative

psychologist Christine Ransom, Ph.D., or “significant weight” to the June 16, 2015 opinion

of non-examining consultative psychologist M. Marks. Dr. Ransom found that Plaintiff

had a “mild psychiatric condition which will not significantly interfere with the claimant’s

ability to function a daily basis.” (R. at 19, 20, 410.) Dr. Marks determined that Plaintiff

had mild to moderate limitations that required he be limited to simple tasks with only brief

or and superficial contact with co-workers and the public. (R. at 20, 73.)

       16.    The Second Circuit has cautioned that “ALJs should not rely heavily on the

findings of consultative physicians after a single examination.” Selian v. Astrue, 708 F.3d

409, 419 (2d Cir. 2013); see Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990). But

consultative-examiner opinions may nonetheless constitute substantial evidence,

particularly were treating-physician or other provider opinions are not consistent with

other substantial evidence in the record. See Diaz v. Shalala, 59 F.3d 307, 315 (2d

Cir.1995); Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983) (citing Miles v. Harris,

645 F.2d 122, 124 (2d Cir. 1981)); Cabrero-Gonzalez v. Colvin, No. 13-CV-6184-FPG,

2014 WL 7359027, at *20 (W.D.N.Y. Dec. 23, 2014).

       17.    Here, the ALJ appropriately weighed the consultative-examiner opinions.

First, the two opinions are consistent with the weight of the record evidence and largely

consistent with one another. Second, the ALJ did not reject the bulk of Dr. Ransom’s


                                             7
          Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 8 of 9




opinion, as a “some weight” designation may ordinarily reflect. Rather, the ALJ found that

Dr. Ransom’s opinion did not fully consider Plaintiff’s subjective complaints that were

supported in the record. (R. at 20.) In other words, the ALJ found that Plaintiff was a bit

more limited, and he specifically emphasized that Dr. Ransom’s opinion was consistent

with his non-disability determination. (Id.) Third, while this Court is cognizant that stale

opinions do not constitute substantial evidence, see Griffith v. Astrue, 08-CV-6004 CJS,

2009 WL 909630, at *9 (W.D.N.Y. Mar. 31, 2009), the opinions here were not stale simply

because they were from 2015.                 These opinions were corroborated by subsequent

treatment notes, and Plaintiff points to no evidence of significant deterioration in his

condition that would render these opinions stale from a substantive standpoint.

Consequently, this Court finds no error. 5

        18.      Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no error in the ALJ’s determination. The decision contains an adequate

discussion of the medical evidence supporting the ALJ’s determination that Plaintiff was

not disabled, and Plaintiff’s aforementioned contentions are unavailing. Plaintiff’s motion

for judgment on the pleadings is therefore denied, and Defendant’s motion seeking the

same relief is granted.



        IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 10) is DENIED.




5Because this Court finds that the ALJ properly considered the consultative medical opinions in formulating
Plaintiff’s RFC, there is no merit in Plaintiff’s arguments that the ALJ rejected all opinion evidence, failed to
develop the record, or determined the RFC based on his own interpretation of treatment notes. (See
Memorandum of Law, Docket No. 10-1, pp. 12-15.)


                                                       8
          Case 1:19-cv-00493-WMS Document 21 Filed 07/16/20 Page 9 of 9




         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

16) is GRANTED.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.


Dated:         July 16, 2020
               Buffalo, New York
                                                        s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                            9
